Exhibit 10.2

ASSIGNMENT OF PURCHASE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AGREEMENT (this “Assignment”) is made as of
January 27, 2015, by and between CARTER VALIDUS PROPERTIES II, LLC, a Delaware
limited liability company (“Assignor”) and HCII-7375 CYPRESS GARDENS BOULEVARD,
LLC, a Delaware limited liability company (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is the Purchaser under that certain Purchase Agreement dated
as of August 29, 2014, as amended by that certain First Amendment to Purchase
Agreement dated September 30, 2014, as amended by that certain Second Amendment
to Purchase Agreement dated October 14, 2014, as amended by that certain Third
Amendment to Purchase Agreement dated October 17, 2014, as amended by that
certain Fourth Amendment to Purchase Agreement dated October 21, 2014, as
amended by that certain Fifth Amendment to Purchase Agreement dated November 17,
2014, as amended by that certain Sixth Amendment to Purchase Agreement dated
December 5, 2014, as amended by that certain Seventh Amendment to Purchase
Agreement dated December 23, 2014, as amended by that certain Eighth Amendment
to Purchase Agreement dated January 14, 2015, as amended by that certain Ninth
Amendment to Purchase Agreement dated January 23, 2015 (as amended, the
“Agreement”) by and between Winter Haven Capital Center, LLC and Assignor,
concerning property located at 7375 Cypress Gardens Boulevard, Winter Haven,
Florida, as more particularly described in the Agreement; and

WHEREAS, Assignor is assigning the Agreement to Assignee on the terms and
conditions hereinafter set forth; and

WHEREAS, Assignor desires to assign all of its rights, title and interest in the
Agreement to Assignee and Assignee desires to assume all of the Assignor’s
obligations under the Agreement.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) in hand paid by
the parties, one to the other, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, it is
agreed:

1. Assignor hereby assigns to Assignee all of its rights, title and interest in
and to the Agreement.

2. Assignee hereby assumes all of Assignor’s obligations pursuant to the
Agreement including the payment of the Purchase Price (as defined in the
Agreement).

3. This Assignment may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon and all of such counterparts shall together constitute one and the same
instrument. This Assignment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. The Assignment may be executed and
delivered by fax or e-mail and shall be deemed original signatures and may be
relied upon by the parties as such.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have hereunto set their hands and
affixed their seals hereto on the day and year first above written.

 

ASSIGNOR: CARTER VALIDUS PROPERTIES II, LLC, a Delaware limited liability
company By:  

/s/ Lisa Collado

Name: Lisa Collado Its: Vice President

 

ASSIGNEE: HCII-7375 CYPRESS GARDENS BOULEVARD, LLC, a Delaware limited liability
company By:   Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, its sole member   By:   Carter Validus Mission Critical REIT II,
Inc., a Maryland corporation, its general partner     By:  

/s/ John E. Carter

      John E. Carter       Chief Executive Officer